DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a divisional of US 15/604,837 which issued as US 10,509,336 on 12/17/2019 and is a continuation of PCT/EP2014/076366. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/3/19 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. The foreign references and non-patent literature are in the parent application.  

Response to Amendment
A pre-examination amendment to the claims was filed on 12/3/19.  Claims 1, 3-5, 7-8, 14, 21, 23-25, 27-29, and 32 were canceled and Claim 35 was added.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a device configured to” in claim 34.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The specification, on page 16, identifies the device as a wafer table.  

Claim Objections
Claim 13 is objected to because of the following informalities:  The claim states that the material is a metal, but the examiner is unaware of a metal that has a thermal conductivity of greater than 500 Wm-1 K-1 (see attachment “Top 10 Thermally Conductive Materials”), so in order for Claim 13 to be proper it has to depend on the second option which is not clear from the claim language.   Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 2, 10, 17, 22, 26, 30, and 34-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beerens et al (US 8,976,335)1.
Regarding Claim 34: Beerens teaches an optical assembly (figs 1 & 4) comprising: a device configured to position a light sensitive substrate (WT, col 2 lines 55-58); and a thermally conductive component mounted on the device (fig 4, 10) wherein the thermally conductive component comprises a material with a thermal conductivity of more than 500 Wm-1 K-1 (col 8 lines 20-22). 
Regarding Claim 2: Beerens discloses the invention as described in Claim 34 and further teaches wherein the material has a thermal conductivity of more than 500 Wm-1 K-1 (col 8 lines 20-22).
Regarding Claim 10: Beerens discloses the invention as described in Claim 34 and further teaches wherein the material comprises carbon nanotubes (col 8 lines 20-22).  
Regarding Claim 17: Beerens discloses the invention as described in Claim 34 and further teaches wherein the thermally conductive component is connected to the device (fig 4, connected by 20).  
Regarding Claim 22: Beerens discloses the invention as described in Claim 34 and further teaches wherein the thermally conductive component is arranged at a distance from the device (fig 4, 20 is between).  
Regarding Claim 26: Beerens discloses the invention as described in Claim 34 and further teaches a heat source wherein at least one side of the thermally conductive component is connected to the heat source (12). 
Regarding Claim 30: Beerens discloses the invention as described in Claim 34 and further teaches wherein the optical assembly is configured so that, during use of the optical assembly, at least a part of the thermally conductive component is exposed to radiation which the thermally conductive component is configured to absorb (col 8 lines 19-42).  
Regarding Claim 35: Beerens discloses the invention as described in Claim 34 and further teaches the material comprising carbon nanotubes (col 8 lines 20-22).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Beerens et al (US 8,976,335)2. 
Regarding Claim 31: Beerens teaches the device as described in Claim 34 but does not specifically teach the assembly being configured so that during use at least part of the thermally conductive component is exposed to an evaporating liquid.  However, it would have been obvious to one of ordinary skill in the art to try this configuration with a reasonable expectation of success because Beerens teaches the use of an evaporating liquid covering at least a portion of the substrate in these types of systems (col 3 lines 58-61). 

Claims 6, 9 11, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Beerens et al (US 8,976,335)3 in view of Francis et al (US 2013/0298823), with support by “Top 10 Thermally Conductive Materials”.  
Regarding Claim 6: Beerens discloses the invention as described in Claim 34 but does not specifically teach wherein the product of a thickness of the thermally conductive component in millimeters and the thermal conductivity of the material is greater than 1000 W mm m-1 K-1.  However, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).  Francis teaches that diamond is the most thermally conductive substance known 
Regarding Claim 9: Beerens discloses the invention as described in Claim 34 but does not teach wherein the material comprises polycrystalline diamond and/or monocrystalline diamond.  However, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).  Francis teaches that diamond is the most thermally conductive substance known to man (¶4), which makes it an obvious choice (see “Top 10”).    
Regarding Claim 11: Beerens discloses the invention as described in Claim 34 but does not specifically teach the material comprising a CVD material.  However, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).  Francis teaches a CVD material (¶5), which would be obvious to use because it’s the most thermally conductive material known to man (¶4, see “Top 10”). 
Regarding Claim 33: Beerens discloses the invention as described in Claim 34 does not specifically teach wherein the thermally conductive component comprises a material with a thermal conductivity of more than 500 Wm-1 K-1 and a product of a thickness of the thermally conductive component in millimeters and the thermal conductivity of the material is greater than 1000 W mm m-1 K-1.  However, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).  Francis teaches that diamond is the most thermally conductive substance known to man (¶4), which makes it an obvious choice, and the thermal conductivity is great enough to meet this limitation regardless of the thickness (see “Top 10”).    

Allowable Subject Matter
Claims 12-13, 15-16, and 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Although the prior art teaches a device configured to position a light-sensitive substrate and a thermally conductive component mounted on the device wherein at least one of the following holds: wherein the thermally conductive component comprises a material with a thermal conductivity of more than 500 Wm-1 K-1 and a product of a thickness of the thermally conductive component in millimeters and the thermal conductivity of the material is greater than 1000 W mm m-1 K-1, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claims 12-13, 15-16, and 18-20 , including the thickness of the thermally conductive component is less than 500µm, the material comprises a metal or woven fabric, or where the thermally conductive component is connected to the device over at least one surface area at at least one isolated point, or wherein the thermally conductive component is connected to the device at a connection having a heat transfer coefficient of less than 1000 W m-2 K-1  or via a material having a thermal conductivity of less than 1 W m-1 K-1 ,including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M DEHERRERA whose telephone number is (303)297-4237.  The examiner can normally be reached on Monday-Thursday 8:30-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        7/14/21


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The patent that is being used for the rejection was published March 10, 2015 but the was previously published as US 2012/0162621 on June 28, 2012, which would be the public availability date. 
        2 The patent that is being used for the rejection was published March 10, 2015 but the was previously published as US 2012/0162621 on June 28, 2012, which would be the public availability date. 
        3 The patent that is being used for the rejection was published March 10, 2015 but the was previously published as US 2012/0162621 on June 28, 2012, which would be the public availability date.